Webb, Judge.
Garry L. Smith was struck by lightning while employed by his father, a contract logger. Workmen’s compensation coverage was provided by Georgia Casualty. Smith’s parents filed a claim for partial dependency which was denied by the deputy director, and appealed to and denied by the full board and the superior court.
We affirm. Dependency cases are controlled by the any evidence rule. The evidence here amply supported the findings of the deputy director.

Judgment affirmed.


Deen, P. J., and Quillian, J., concur.